326 S.W.3d 849 (2010)
Wendell SIMMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94241.
Missouri Court of Appeals, Eastern District, Division Four.
December 14, 2010.
Alexandra Johnson, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Wendell Simmons (Simmons) filed a Rule 24.035 motion for post-conviction relief, arguing that his plea counsel was ineffective for failing to investigate his case. Simmons entered a guilty plea to burglary in the first degree, in violation of Section 569.160, RSMo 2000. He was sentenced as a prior and persistent offender to fifteen years of incarceration. We affirm the motion *850 court's decision to deny, without an evidentiary hearing, Simmons's motion for post-conviction relief.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).